DETAILED ACTION
Application 16/909284, “ELECTROCHEMICAL CELL”, is a continuation of a PCT application filed on 1/10/20 and claims priority from a foreign application filed on 1/30/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 3/14/22.  

Response to Arguments
Applicant’s arguments filed on 3/14/22 have been fully considered.  Applicant presents the following arguments.  
The 112 lack of clarity rejection should be withdrawn because the claim as worded sets forth a broad embodiment which is not ambiguous.  The Examiner’s assertion of ambiguity is based on assuming rejections which are not expressly set forth in the claims.  In response, this argument is found persuasive.  Claim 1 indicates that the air electrode is an electrode “containing a perovskite type oxide as a main component”, but does not specify that the first portion or the second portion contain the perovskite, which could be present elsewhere in the electrode.  Accordingly, it would be improper to narrow the interpretation of the claim to require such a limitation.  In the art rejections below, the broadest reasonable interpretation has been applied.  

The cited art fails to teach the thickness of the first and second portions being between 25% and 75% of the thickness of the air electrode.  In response, claim 1 as worded does not define the boundaries of the “portions”; therefore, the selection of these portions within the electrodes is arbitrary.  Accordingly, the cited art is found to teach this feature as described in the art rejections in detail.  

The remainder of the arguments are moot in view of the new ground(s) of rejection necessitated by amendment.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujisaki (WO 2017/006943; citations taken from US 2018/0131007) and Otterstedt (US 2011/0027690).
Regarding claim 1-3, Fujisaki teaches an electrochemical cell (Figure 1 item 10) comprising: 
a fuel electrode (item 20); 
an air electrode (item 50) containing a perovskite type oxide as a main component, the perovskite type oxide being represented by a general formula ABO3 and containing La and Sr at the A site (paragraph [0025]); and 
a solid electrolyte layer (item 30) arranged between the fuel electrode and the air electrode, and 
wherein the air electrode includes a first portion (portion near item 50S) and a second portion (portion near item 50T), the first portion being located on a side opposite to the solid electrolyte layer, the second portion being located on the solid electrolyte layer side (see Figure 1).

Fujisaki further teaches a first ratio of an La concentration to an Sr concentration detected at the first portion through Auger electron spectroscopy is at least 1.1 times, and less than 1.3 times, a second ratio of an La concentration to an Sr concentration detected at the second portion through Auger electron spectroscopy.
To clarify, the claimed condition may be expressed by the inequality 1.1≤Qa/Qh≤1.3, wherein Qa is the La/Sr ratio at the first portion and Qb is the La/Sr ratio at the second portion (using notation described in applicant’s specification).  Fujisaki defines a similar concept using different notation by teaching 0.8≤R1/R2≤4, wherein R1 is the Sr/La ratio of a first surface portion [opposite the electrolyte] and R2 is the Sr/La ratio of a second surface portion [closer to the electrolyte] (paragraphs [0041-0042]).  R1 and R2 appear to be substantially inverses of applicant’s parameters Qa and Qb respectively, thus by taking inverses, the inequality expression 0.8≤R1/R2≤4 appears to correspond to 1.25≥Qa/Qb≥0.25.  
Fujisaki further teaches a specific embodiments such as wherein R1/R2 = 0.8, 1.0 and 1.2 (see Table 1, Samples 1-3).  Taking the inverse of 0.8, for example, corresponds to a Qa/Qb value of 1.25, which lies within applicant’s claimed range expressed as 1.1≤Qa/Qb≤1.3, thereby anticipating the claimed limitation.  

Fujisaki does not expressly teach the La and Sr concentrations detected using Auger electron spectroscopy. However, Fujisaki does teach the use of X-ray photoelectron spectroscopy to detect local concentration of La and SR (see abstract).  
The requirement that the electrode is tested using Auger electron spectroscopy specifically is not a structural feature of the claimed product, but instead describes a manner of either using or making the device.  Such non-structural features do not patentably distinguish a claimed product when the prior art product is the same or substantially the same (see MPEP 2113 I and MPEP 2114 II).

Regarding the 3/14/22 amendment to claim 1, claim 1 further requires that i) a thickness of the first portion is between 25 and 75% of the thickness of the air electrode and a thickness of the second portion is between 25 and 75% of the thickness of the air electrode, and ii) a thickness of the air electrode is between 50 and 2000 μm.  

As to i), it is noted that claim 1 merely defines the first and second portions based on their relative positions to the solid electrolyte layer, without otherwise defining the boundary of these portions.  Accordingly, the first portion of Fujisaki may be interpreted as the portion including 25% of the cathode [air electrode] thickness furthest from the solid electrolyte (portion including item 50S) and the second portion may be interpreted as the 25% which is closest to the electrolyte (portion including item 50T).  The La/Sr detection of claim 1 allows a surface detection technique (not necessarily representative of bulk material far from the surfaces); therefore, the detections of 50S and 50T described by Fujisaki are sufficient.  

As to ii), Fujisaki does not appear to teach wherein a thickness of the air electrode is between 50 and 2000 μm.  
In the fuel cell art, Otterstedt teaches that it is conventional to configure a cathode [air electrode] to have a thickness of 20 to 100 μm if the cathode is not the supporting structure of the fuel cell, and about 1000 μm if the cathode is the supporting structure of the fuel cell (paragraph [0013]).  Otterstedt further teaches that factors such as mechanical stability and conductivity are determinative design considerations (paragraphs [0014-0018]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the Fujisaki fuel cell to have a thickness of 20 to 2000 μm since this range overlaps the known range suitable for air electrode thickness in an SOFC as taught by Otterstedt. Moreover, a skilled artisan would have understood the air electrode thickness as an obvious to optimize result-effective variable based on factors such as increased conductance for thinner structures versus increased mechanical strength for thicker structures.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujisaki (WO 2017/006943; citations taken from US 2018/0131007) and Noda (US 2017/0373324).
Regarding claim 4, Fujisaki teaches an electrochemical cell (Figure 1 item 10) comprising: 
a fuel electrode (item 20); 
an air electrode (item 50) containing a perovskite type oxide as a main component, the perovskite type oxide being represented by a general formula ABO3 and containing La and Sr at the A site (paragraph [0025]); and 
a solid electrolyte layer (item 30) arranged between the fuel electrode and the air electrode, and 
wherein the air electrode includes a first portion (portion near item 50S) and a second portion (portion near item 50T), the first portion being located on a side opposite to the solid electrolyte layer, the second portion being located on the solid electrolyte layer side (see Figure 1).

Fujisaki further teaches a first ratio of an La concentration to an Sr concentration detected at the first portion through Auger electron spectroscopy is at least 1.1 times, and less than 1.3 times, a second ratio of an La concentration to an Sr concentration detected at the second portion through Auger electron spectroscopy.
To clarify, the claimed condition may be expressed by the inequality 1.1≤Qa/Qh≤1.3, wherein Qa is the La/Sr ratio at the first portion and Qb is the La/Sr ratio at the second portion (using notation described in applicant’s specification).  Fujisaki defines a similar concept using different notation by teaching 0.8≤R1/R2≤4, wherein R1 is the Sr/La ratio of a first surface portion [opposite the electrolyte] and R2 is the Sr/La ratio of a second surface portion [closer to the electrolyte] (paragraphs [0041-0042]).  R1 and R2 appear to be substantially inverses of applicant’s parameters Qa and Qb respectively, thus by taking inverses, the inequality expression 0.8≤R1/R2≤4 appears to correspond to 1.25≥Qa/Qb≥0.25.  
Fujisaki further teaches a specific embodiments such as wherein R1/R2 = 0.8, 1.0 and 1.2 (see Table 1, Samples 1-3).  Taking the inverse of 0.8, for example, corresponds to a Qa/Qb value of 1.25, which lies within applicant’s claimed range expressed as 1.1≤Qa/Qb≤1.3, thereby anticipating the claimed limitation.  

Fujisaki does not expressly teach that the La and Sr concentrations detected using Auger electron spectroscopy. However, Fujisaki does teach the use of X-ray photoelectron spectroscopy to detect local concentration of La and SR (see abstract).  
The requirement that the electrode is tested using Auger electron spectroscopy specifically is not a structural feature of the claimed product, but instead describes a manner of either using or making the device.  Such non-structural features do not patentably distinguish a claimed product when the prior art product is the same or substantially the same (see MPEP 2113 I and MPEP 2114 II).

Fujisaki is silent as to a numerical value for the second ratio [the ratio of La concentration to Sr concentration detected at the second portion]; therefore, Fujisaki does not appear to teach the second ratio is a value between 0.18 and 0.4.
However, it has been held that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.04 IIA).  
In this case, there is no evidence of criticality associated with the Second ratio being between 0.18 and 0.4.  For example, applicant’s Table 1 reports several values of the second ratio being between 0.18 and 0.4, with the particular second ratio value not appearing to be indicative of any unexpectedly improved performance.
Moreover, in the fuel cell art, Noda teaches that known lanthanum strontium cathode perovskites (e.g. LSM, LSCF, etc.) are configured such that the A site elements (lanthanum and strontium) can be included in any ratio (e.g. “LSCF, La1-x4Srx4Fe1-y2COy2O3-δ, 0<x4<1, 0<y2<1, δ=oxygen vacancy concentration” indicates that La and Sr can be included at any ratio as long as the total of concentration of La and Sr is constant to substantially fill the A site of the perovskite.  Noda does not suggest criticality associated with any range of “x4” values, which indicates a lanthanum to strontium ratio.  
Accordingly, the claimed La:Sr ratio of 0.18 to 0.4 is found to be obvious in view of the cited art which teaches that any La:Sr ratio is suitable, and no persuasive evidence of criticality is present to weigh against the prima facie case of obviousness.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Hirata (US 2020/0411883) –teaches the use of Auger electron spectroscopy in evaluating the Sr/La ratio of SOFC perovskites;
Nada (US 2015/0162621) –teaches local variation and detection of concentration of A site elements in lanthanum-strontium containing perovskites;
Kobayashi (US 2012/0021330) –teaches local variation and detection of concentration of A site elements in lanthanum-strontium containing perovskites;

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723